RODRIGUEZ V. SPECIAL SURGERY



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-330-CV





SOCORRO RODRIGUEZ	APPELLANT



V.



THE CLINIC FOR SPECIAL SURGERY	APPELLEE



------------



FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On September 15, 2005, we notified appellant that we may not have jurisdiction over this appeal because it was not timely filed.  
See
 
Tex. R. App. P.
 26.1.  We also stated that unless appellant or any party desiring to continue the appeal filed with this court, on or before September 26, 2005, a response showing grounds for continuing the appeal, we would dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a).  We have not received any response.

Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).





PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED:  October 20, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.